DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 14 recite where the number of fine strips is three or more and this is not further limiting than independent claims 1 and 8 which recite at least five of the fine strips each have the recited minimum angle.  The recitation of 3 or more strips is not further limiting than the 5 recited in the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
Applicant defines “fine strips” in lines 14-17 of p.10 of the originally filed specification to mean having a length and a width which satisfy 50 nm ≤ width ≤ 1000 nm and 1.0 µm ≤ length ≤ 10 µm and this definition controls interpretation of the claim per MPEP 2111.01 (IV) (A).
The closest prior art is that of Choi et al. (WO2015/102323 – machine translation) and Yamanishi et al. (JPH07-188974 – machine translation; cited by applicant).
Choi teaches a copper foil with uneven portions and a fine particle layer formed there on (abstract).  Figure 1 (reproduced below) depicts the foil (100), irregularities (120), and fine particles (131) and where the fine particles may have a diameter of 1-3 microns (pp. 24-25).  However, Choi does not disclose any angle of relation between (131) and (120) and one cannot rely on Figure 1 as no scale is provider per MPEP 2125 (II).

    PNG
    media_image1.png
    370
    543
    media_image1.png
    Greyscale

Applicant cites Yamanishi and a complete machine translation is provided with the instant Office action.  Yamanishi teaches a copper foil with roughening layer (abstract).  Figure 1 (reproduced below) depicts the raw foil (1) with protruding part (2) and roughened layer (3) thereon (Paragraph 13).  However, Yamanishi does not indicate the size of the particles or their use in strips or the angle of (3) relative to (2).  The remaining Figures of Yamanishi indicate that the particles are random and form structures larger than applicant’s definition.  Further, Figure 1 is silent regarding scale and as no scale is provider per MPEP 2125 (II) this cannot be relied upon.

    PNG
    media_image2.png
    298
    604
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784